Exhibit 10.2

Execution Copy

5/3/2017

LOAN AND SECURITY AGREEMENT

 

 

THIS LOAN AND SECURITY AGREEMENT, dated May 3, 2017 (this “Agreement”), is made
and entered into by and among SMOM LIMITED, a Jersey limited liability Company
with registered No. 123188 and incorporated under the Companies (Jersey) Law
1991, as amended (“Lender”), ODYSSEY MARINE EXPLORATION, INC., a Nevada
corporation (“Borrower”), and, solely for purposes of Article 9, ALDAMA MINING
COMPANY, S. DE R.L. DE C.V., a Mexican company (“Guarantor”).

Witnesseth:

WHEREAS, Borrower and Guarantor have requested that Lender enter into financing
arrangements with Borrower pursuant to which Lender will make loans to Borrower;
and

WHEREAS, Guarantor is a directly and indirectly wholly owned subsidiary of
Odyssey and, as a result, will receive substantial benefits from financing
arrangements contemplated by this Agreement; and

WHEREAS, Lender is willing to agree to make such loans, on the terms and
conditions set forth herein.

Article 1

Definitions

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

“Advance” means a disbursement of Loan funds made, or to be made, to Borrower by
Lender under the terms and conditions of this Agreement.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Collateral” means, collectively, the Equity Collateral and the Rights
Collateral(a) 50.0% of the equity interests in Guarantor (the “Equity
Collateral”) and (b) Borrower’s contractual rights to receive payments from the
Buyer Parties (as defined in the Acquisition Agreement) pursuant to, and in
accordance with, Section 2.06 of the Acquisition Agreement (the “Rights
Collateral”).

“Equity Collateral” means 50.0% of the equity interests in Guarantor. For the
avoidance of doubt, Borrower holds 100.0% of the equity interests in Guarantor,
and the Equity Collateral represents one-half of the interests held by Borrower.

“Loan Documents” means this Agreement and the Note.

“Maturity Date” means the second anniversary of the date of this Agreement.



--------------------------------------------------------------------------------

“Obligations” means the Loan (as defined below), accrued interest, and all
attorneys’ fees, court costs and expenses of whatever kind incident to the
collection of the Loan, accrued interest, and the enforcement and protection of
the security interest created hereby.

“Odyssey Parties” means Borrower and Guarantor, collectively.

“Option Consideration” means an amount equal to $1.0 million for each 10.0% of
equity interest in Guarantor purchased by Lender pursuant to Article 10. For
example, if Lender exercises the Option (as defined below) with respect to
one-half of the Equity Collateral, the Option Consideration would be
$2.5 million.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

“Rights Collateral” has the meaning set forth in Appendix A attached hereto.

“Wholly Owned Subsidiary” means any corporation, partnership, limited liability
company, joint venture, other business entity, trust or estate of or in 100.0%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class of such corporation may
have voting power upon the happening of a contingency), (b) the interest in the
capital or profits of such partnership, limited liability company, joint
venture, or other business entity or (c) the beneficial interest in such trust
or estate is at the time directly or indirectly owned or controlled through one
or more intermediaries, or both, by Guarantor.

“$” means United States Dollars.

Article 2

Advances

Section 2.01. Advances. Subject to the terms and conditions of this Agreement
and the Note, Lender agrees to make Advances to Borrower in the aggregate amount
of up to $3.0 million (the “Loan”) at the request of Borrower. Borrower
acknowledges that Lender has made Advances of $1.5 million as of the date
hereof.

Section 2.02. Borrowing Procedures. Subject to the terms and conditions of this
Agreement and the Note, if Borrower desires to receive an Advance under the
Loan, Borrower shall deliver an irrevocable, written borrowing notice (a
“Borrowing Notice”) to Lender no later 10:00 a.m. (Eastern Time) three Business
Days prior to the requested Advance Date (as defined below). Each Borrowing
Notice shall set forth (a) the amount of the Advance requested by Borrower and
(b) the date on which Borrower desires to receive such Advance (the “Advance
Date”).

Section 2.03. Limitations. Lender’s obligation to make any Advance is subject to
the following limitations:

(a)    Borrower may not deliver more than one Borrowing Notice during any 30-day
period;

(b)    the maximum amount of any single Advance shall not exceed $750,000;

(c)    the maximum amount of all Advances shall not exceed $3.0 million; and



--------------------------------------------------------------------------------

(d)    Borrower shall not request any Advance with an Advance Date after
December 31, 2017.

Section 2.04. Maturity Date. The entire unpaid principal sum disbursed and
outstanding, together with any interest thereon remaining unpaid and any other
sums due Lender in connection with each Advance shall be due and payable in full
no later than the Maturity Date.

Section 2.05. The Note. The Loan shall be evidenced by and repaid in accordance
with the terms of a promissory note of Borrower payable to the order of Lender
in the maximum principal amount of $3.0 million (the “Note”). The repayment
terms applicable to the Loan are set forth in the Note. Interest shall accrue on
amounts outstanding under the Note as set forth therein.

Section 2.06. Payments. All payments of principal, interest, and any other
amounts due hereunder or under the Note shall be made to Lender by wire transfer
in immediately available funds to the account designated in writing by Lender.

Article 3

Security

Section 3.01. Grant of Security Interest. As security for the Loan, Borrower
hereby grants to Lender a continuing security interest in the Collateral and all
substitutions, replacements, additions, accessions, proceeds, products to or of
the Collateral.

Section 3.02. Secured Indebtedness. The security interest granted hereby shall
secure the prompt payment of the Obligations and the prompt performance of each
of the covenants and duties under this Agreement and the Loan Documents.

Section 3.03. Perfection by Filing. Borrower hereby specifically authorizes
Lender at any time and from time to time to file financing statements,
continuation statements, similar perfection documents, and amendments thereto
that describe the Collateral and contain any other information required by the
applicable law of the jurisdiction of organization of Borrower for the
sufficiency or filing office acceptance of any financing statement, continuation
statement, similar perfection documents, or amendment.

Section 3.04. Perfection Other Than by Filing. At any time and from time to
time, Borrower shall take such steps as Lender may reasonably request for Lender
to ensure the continued perfection and priority of Lender’s security interest in
any of the Collateral and of the preservation of its rights therein.

Article 4

Representations and Warranties of Borrower and Guarantor

Each of Borrower and Guarantor represents and warrants to Lender as follows:

Section 4.01. Organization. Each of the Odyssey Parties (a) is a company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and (b) has all requisite power to
own its property and conduct its business as now conducted.

Section 4.02. Authorization. The execution, delivery, and performance of the
Loan Documents and the transactions contemplated hereby and thereby (a) are
within the authority of each of the Odyssey Parties that is a party thereto,
(b) have been duly authorized by all necessary proceedings of each of the
Odyssey Parties, (c) do not conflict with or result in any material breach or
contravention of any provision



--------------------------------------------------------------------------------

of law, statute, rule, or regulation to which any Odyssey Party is subject, and
(d) do not conflict with any provision of the articles of incorporation or
organization, operating agreement, or other organizational document of Borrower.

Section 4.03. Enforceability. The execution, delivery, and performance of the
Loan Documents will result in valid and legally binding obligations of the
Odyssey Parties, and their respective successors and assigns, enforceable
against them in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief or other equitable
remedy is subject to the discretion of the court before which any proceeding
therefore may be brought.

Section 4.04. Governmental Approvals. The execution, delivery, and performance
by each of the Odyssey Parties of the Loan Documents to which it is a party and
the transactions contemplated hereby and thereby do not require any approval or
consent of, or filing with, any governmental agency or authority the failure of
which to obtain would reasonably be expected to have a material adverse effect
on any of the Odyssey Parties.

Article 5

Representations and Warranties of Lender

Lender represents and warrants to Borrower as follows:

Section 5.01. Organization. Lender (a) is a company duly incorporated and
registered, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and (b) has all requisite power to
own its property and conduct its business as now conducted.

Section 5.02. Authorization. The execution, delivery, and performance of the
Loan Documents and the transactions contemplated hereby and thereby (a) are
within the authority of Lender, (b) have been duly authorized by all necessary
proceedings of Lender, (c) do not conflict with or result in any material breach
or contravention of any provision of law, statute, rule, or regulation to which
any Lender is subject, and (d) do not conflict with any provision of the
articles of association, operating agreement, or other organizational document
of Lender.

Section 5.03. Enforceability. The execution, delivery, and performance of the
Loan Documents will result in valid and legally binding obligations of the
Lender and its successors and assigns, enforceable against them in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief or other equitable remedy is subject to the
discretion of the court before which any proceeding therefore may be brought.

Section 5.04. Governmental Approvals. The execution, delivery, and performance
by Lender of the Loan Documents to which it is a party and the transactions
contemplated hereby and thereby do not require any approval or consent of, or
filing with, any governmental agency or authority the failure of which to obtain
would reasonably be expected to have a material adverse effect on Lender.



--------------------------------------------------------------------------------

Article 6

Covenants of Borrower and Guarantor

Section 6.01. Payment. Borrower will pay or cause to be paid the principal and
interest on the Loan and all fees and other amounts provided for in this
Agreement and the Note, all in accordance with the terms of this Agreement and
the Note.

Section 6.02. Conduct of Business. Borrower will continue to engage in a
business of the same general type and manner as conducted by it on the date of
this Agreement. Without 10 days’ prior written notice to Lender, Borrower shall
not change its name or the location of its principal executive office. If
Borrower changes its name or location of doing business, Borrower shall promptly
execute any and all financing statements and amendments or continuations thereof
and any other documents that Lender may reasonably request to evidence,
continue, and/or perfect any security interest in or pledge of collateral
securing the Loan.

Section 6.03. Use of Proceeds. The Loan and any Extension Payment (as defined
below) will be used for Borrower’s working capital requirements and for Aldama’s
operating expenses. The proceeds of the Loan and any Extension Payment shall not
be used to repay indebtedness for borrowed money of Borrower or any of its
Affiliates.

Section 6.04. Business Operations. Borrower and Guarantor covenant and agree
that, as long as either (a) there are any Odyssey Obligations outstanding to
Lender or (b) Lender holds 10.0% or more of all the outstanding equity interests
of Guarantor (the “Specified Conditions”), Borrower shall, and shall cause
Guarantor to, (i) conduct all of their business and operations directly or
indirectly relating to the subsea exploration, research, mining, processing,
purchase, sale or distribution of polymetallic nodules mined from the deep ocean
in the Clarion Clipperton Zone or any other part of the Pacific Ocean (the
“Covered Activities”) through Guarantor or a Wholly Owned Subsidiary and
(ii) pursue with commercially reasonable efforts the approval of all
applications for mining permits that have been submitted as of the date of
hereof and, following the grant of any such permits, use commercially reasonable
efforts to maintain such permits in good standing, including the payment of any
required maintenance fees and expenses. If Borrower, Guarantor, or any of their
respective Affiliates organizes or acquires an entity that is not a Wholly Owned
Subsidiary (a “New Entity”) to engage in any of the Covered Activities, then
Borrower and Guarantor shall cause such New Entity to issue equity interests in
the New Entity to Lender in an amount sufficient to cause Lender’s direct or
indirect economic interest in the New Entity, on a percentage basis, to equal
the economic interest in Guarantor, on a percentage basis, that Lender has
acquired upon exercise of the Option (as defined below). For avoidance of doubt,
the processing of polymetallic nodules from the Pacific Ocean to convert the
mined ore into marketable products, wherever the ore has been sourced, is
considered an integral part of the business of Guarantor and is a significant
inducement for Lender to enter into this Agreement.

Section 6.05. Guarantor and New Entity Documents. As soon as practicable after
the date of this Agreement, Borrower shall take such actions, or cause such
actions to be taken, as are reasonably necessary or appropriate to prepare or
amend Guarantor’s documents or instruments that are the Mexican equivalents of
articles of incorporation, bylaws, and shareholder agreements (collectively,
(“Organizational Documents”) to contemplate Guarantor having more than one
owner, including (a) such provisions as are customarily set forth in such
documents, (b) preemptive rights for Lender, (c) a “Russian Roulette” provision
as a definitive dispute mechanism, (d) that if Lender acquires 50.0% of the
equity interests of Guarantor, so long thereafter as either of the Specified
Conditions are met, Lender shall have the right to designate a number of the
members of the board of directors (or body performing similar functions) of
Guarantor equal to the Specified Number (as defined below), and (e) such other
provisions as Odyssey and SMOM shall mutually agree (collectively, “Required
Provisions”). Odyssey shall take such actions, or cause such actions to be
taken, as are reasonably necessary or appropriate to include the Required
Provisions in the Organizational Documents of any New Entity, mutatis mutandis.
For the purposes of this Agreement, the “Specified Number” means one-half of
(x) the number at which the size



--------------------------------------------------------------------------------

of the board of directors (or body performing similar functions) of Guarantor is
fixed minus (y) one. For the avoidance of doubt, Borrower and Lender agree that
the size of the board of directors (or body performing similar functions) of
Guarantor or any New Entity shall be fixed at an odd number, with each of Lender
and Borrower being entitled to designate the Specified Number. The one
additional member of the board of directors (or body performing similar
functions) shall be an individual mutually agreeable to Borrower and Lender. If
Borrower and Lender are unable to mutually agree on such individual, their
dispute shall be resolved through the dispute resolution provisions set forth in
the Organizational Documents.

Article 7

Conditions to Closing

Section 7.01. Initial Advance. The obligation of Lender to fund the initial
Advance to be made hereunder is subject to the fulfillment of each of the
following conditions:

(a)    each of the Odyssey Parties shall have performed and complied in all
material respects with all of the covenants, agreements, obligations, and
conditions required by this Agreement;

(b)    Borrower shall have delivered to Lender the Note, executed by Borrower,
in form and substance satisfactory to Lender; and

(c)    Lender shall have received such other approvals and documents as Lender
may reasonably request.

Section 7.02. Additional Advances. The obligation of Lender to fund each
additional Advance to be made hereunder is subject to the fulfillment of each of
the following conditions:

(a)    each of the Odyssey Parties shall have performed and complied in all
material respects with all of the covenants, agreements, obligations, and
conditions required by this Agreement;

(b)    no Event of Default (as defined below) shall have occurred and be
continuing; and

(c)    Lender shall have received such other approvals and documents as Lender
may reasonably request.

Article 8

Default and Remedies

Section 8.01. Events of Default. Lender’s delivery of a written notice to
Borrower of the occurrence of any of the following shall constitute an “Event of
Default” hereunder:

(a)    any default in the payment of the principal of or interest on the
indebtedness evidenced by the Note in accordance with the terms of the Note,
which default is not cured within five days;

(b)    any material misrepresentation by any of the Odyssey Parties hereunder or
under the Note; or

(c)    any failure by any of the Odyssey Parties to perform any of its
obligations, covenants or agreements under any of the Loan Documents.



--------------------------------------------------------------------------------

Section 8.02. Remedies. Upon the occurrence and continuation of any Event of
Default described in Section 8.01 that has not been cured within five days, the
indebtedness evidenced by the Note shall be immediately due and payable in full
upon demand by Lender; and upon the occurrence and continuation of any other
Event of Default described above, Lender at any time thereafter may at their
option accelerate the maturity of the indebtedness evidenced by the Note. Upon
the occurrence of any such Event of Default, demand by Lender, and the
acceleration of the maturity of the indebtedness evidenced by the Note, Lender
shall have any and all other rights and remedies that Lender may now or
hereafter possess at law, in equity, or by statute.

Section 8.03. Remedies Cumulative; No Waiver. No right, power, or remedy
conferred upon or reserved to Lender by this Agreement or the Note is intended
to be exclusive of any other right, power, or remedy, but each and every such
right, power, and remedy shall be cumulative and concurrent and shall be in
addition to any other right, power, and remedy given hereunder, or under the
Note, or now or hereafter existing at law, in equity or by statute. No delay or
omission by Lender to exercise any right, power, or remedy accruing upon the
occurrence of any Event of Default shall exhaust or impair any such right,
power, or remedy or shall be construed to be a waiver of any such Event of
Default or an acquiescence therein, and every right, power, and remedy given by
this Agreement and the other Loan Documents to Lender may be exercised from time
to time and as often as may be deemed expedient by Lender.

Article 9

Guaranty

Section 9.01. Guaranty. For value received, Guarantor hereby unconditionally and
irrevocably guarantees to Lender all obligations of the other Odyssey Parties
pursuant to or arising from this Agreement (collectively, the “Odyssey
Obligations”). Lender may bring a separate action against Guarantor for any
accrued but unpaid Odyssey Obligations without making any demand upon Borrower,
and without separately proceeding against the other Odyssey Parties, and without
pursuing any other remedy.

Section 9.02. Certain Guaranty Matters.

(a)    Lender shall have the right, without notice to Guarantor, to: (i) renew,
extend, accelerate, waive, compromise, release, restructure and otherwise
modify, or refuse to modify, the Odyssey Obligations, the liability of any
person therefor as principal, guarantor, surety or otherwise, and/or any
security therefor; and (ii) pursue or not pursue, or make elections among,
Lender’s remedies against any such persons, even if any rights that Guarantor
may have, including subrogation, reimbursement, indemnity, contribution and/or
participation in security, are impaired or extinguished. Guarantor waives any
right or defense that might arise by reason of Lender’s exercise of any such
rights.

(b)    Guarantor’s liability shall not be affected by any circumstance
constituting legal or equitable discharge of a guarantor or surety other than
payment in full of the Odyssey Obligations. Guarantor hereby waives, and agrees
not to exercise, any rights it may have arising from or based on: (i) any right
to require Lender to proceed against Borrower or to pursue any other remedy
whatsoever; (ii) any defense based upon any legal disability of, any discharge
or limitation of the liability of, any restraint or stay applicable to actions
against, or the lack of authority or termination of existence of any other
Odyssey Party; (iii) any right of setoff, recoupment or counterclaim, other than
any right of setoff that may be applicable under this Agreement;
(iv) presentment, protest, notice of acceptance, notice of protest, notice of
dishonor and notice of any action or inaction; and (v) any defense based upon
negligence of Lender, including any failure to file a claim in any bankruptcy.



--------------------------------------------------------------------------------

Article 10

Option to Purchase Equity Collateral

Section 10.01. Grant of Option. As additional consideration for the Loan, during
the period commencing on the date hereof and ending on the date that is the
later of (a) 12 months after the Maturity Date or (b) 12 months after the Loan
is repaid in full (as applicable, the “Expiration Date”), Lender shall have the
right to purchase from Borrower, and Borrower shall be obligated to sell to
Lender, all or a portion of the Equity Collateral in exchange for the Option
Consideration (the “Option”). On or prior to the Expiration Date, Lender may
extend the Expiration Date and the period during which Lender is entitled to
exercise the Option for a period of up to two years from the original Expiration
Date by (x) delivering to Borrower a notice to the effect that Lender is
electing to extend the Expiration Date and the period during which Lender is
entitled to exercise the Option, specifying the duration of such period and
(y) paying $500,000 to Borrower (at the time of any delivery a notice pursuant
to the foregoing clause (x)) (the “Extension Payment”) for each year that Lender
desires to extend the Expiration Date and the period during which Lender is
entitled to exercise the Option.

Section 10.02. Exercise of the Option. Lender may exercise the Option by
delivering to Borrower a notice (the “Exercise Notice”) on or before the
Expiration Date, specifying a desired date not less than five (5) nor more than
thirty (30) business days from the date of such Exercise Notice on which Lender
desires to consummate the purchase and sale contemplated by the Option (the
“Option Closing Date”).

Section 10.03. Option Closing.

(a)    The closing of the exercise of the Option (the “Option Closing”) shall
occur at 10:00 a.m. (Eastern time, U.S.A.) on the Option Closing Date. The
Option Closing shall occur at the offices of Borrower or at such other location
as the parties hereto shall agree.

(b)    On the Option Closing Date, Borrower shall deliver to Lender an
assignment with respect to the Equity Collateral, duly endorsed in blank with
appropriate transfer powers.

(c)    On the Option Closing Date, Lender shall deliver to Borrower the Option
Consideration, by wire transfer of immediately available funds to an account
designated by Borrower.

Article 11

Miscellaneous

Section 11.01. Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

Section 11.02. Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); or (c) on the date sent by
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient. Such communications must be sent
to



--------------------------------------------------------------------------------

the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 11.02):

 

If to any of the Odyssey Parties:

  

Odyssey Marine Exploration, Inc.

  

5215 West Laurel Street

  

Tampa, Florida 33607

  

Attention: President and CEO

  

Email: mark@odysseymarine.com

With a copy to:

  

Akerman LLP

  

401 East Jackson Street

  

Suite 1700

  

Tampa, Florida 33602

  

Attention: David M. Doney

  

Email: david.doney@akerman.com

If to Lender:

  

SMOM Limited

  

17 The Esplanade

  

St Helier

  

Jersey

  

JE2 3QA

With copies to:

  

c/o Borchard & Callahan, APC

  

25909 Pala

  

Suite 300

  

Mission Viejo, California 92691

  

Attention: Thomas Borchard

  

Email: tborchard@borchardlaw.com

  

and

  

Lexstone Lawyers

  

17 The Esplanade

  

St Helier

  

Jersey

  

JE2 3QA

  

Attention: Marcus Stone

  

Email: marcus.stone@lexstone,je

Section 11.03. Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, and Exhibits mean the Articles and Sections of, and
Exhibits attached to, this Agreement; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.



--------------------------------------------------------------------------------

Section 11.04. Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 11.05. Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 11.06. Entire Agreement. This Agreement and the Note constitute the sole
and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein and therein, and supersede all prior and
contemporaneous representations, warranties, understandings and agreements, both
written and oral, with respect to such subject matter.

Section 11.07. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed, except that Lender may assign its
rights (but not delegate its obligations) hereunder to any of Lender’s
Affiliates without the prior written consent of Borrower.

Section 11.08. Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 11.09. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction).

(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF FLORIDA IN EACH CASE LOCATED IN THE CITY OF TAMPA AND COUNTY OF
HILLSBOROUGH, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS,
SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH
HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY



--------------------------------------------------------------------------------

WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING
IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE NOTE IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
11.09(c).

Section 11.10. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

(Signatures on following page(s).)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

SMOM LIMITED     ODYSSEY MARINE EXPLORATION, INC. By:  

/s/ Frederick Deacon

    By:  

/s/ Mark D. Gordon

  Duly Authorized Director       Mark D. Gordon         President and Chief
Executive Officer ALDAMA MINING COMPANY, S. DE R.L. DE C.V.       By:  

/s/ John D. Longley Jr.

      Name:   John D. Longley, Jr.       Title:   President      



--------------------------------------------------------------------------------

Appendix A

Rights Collateral

For purposes of this Agreement:

“Rights Collateral” means Borrower’s right to receive 21.25% of the Net Proceeds
with respect to each Covered Shipwreck, where:

“Covered Shipwrecks” means (a) the shipwrecks included in the proprietary
shipwreck database and research library of Borrower as of December 10, 2015,
excluding any Excluded Shipwrecks, and (b) any other shipwrecks discovered or
identified by or presented to Borrower or Lender or any of its Affiliates during
the five-year period ending December 10, 2020.

“Excluded Shipwrecks” means the wrecks associated with these projects of
Borrower as of December 10, 2015: the HMS Victory Project, the HMS Sussex
Project, the Enigma II Project, and the C-46 Airplane Cargo Project.

“Net Proceeds” means, with respect to each Covered Shipwreck, an amount equal to
the difference between (a) the proceeds to Lender or any of its Affiliates from
sales of the portion of Valuable Trade Cargo from such Covered Shipwreck that is
monetized by Lender or any of its Affiliates, and (b) the Recovery Costs
incurred by Lender or any of its Affiliates related to such Covered Shipwreck.

“Recovery Costs” means (a) all reasonable and direct costs and expenses for
offshore archaeological operations with respect to a Covered Shipwreck, plus any
costs of conservation, documentation, certification, legal fees, transportation
and any other costs that are reasonably necessary to complete a project related
to such Covered Shipwreck, in each case incurred by Lender or any of its
Affiliates; (b) any payments or percentages to owners, governments or other
entities as may be negotiated or determined by a court of competent
jurisdiction; (c) any percentages up to 5.0% paid or incurred as marketing fees;
and (d) any percentages paid to investors, provided that those obligations were
disclosed in advance and Borrower has been provided with a right of refusal to
participate proportionally in any investment that may be required to fund the
project for such Covered Shipwreck to prevent any dilution to Borrower’s
economic interest in Covered Shipwreck.

“Valuable Trade Cargo” means numismatic coins, collectible coins, bullion coins,
bullion, ingots, pottery and other valuable trade goods that are recovered from
any Covered Shipwreck that will be available for sale by any of Lender or any of
its Affiliates.